Exhibit 10.1


 
 
PRE-SNOOP PATENT LICENSE AND ARBITRATION
SETTLEMENT AGREEMENT


THIS PRE-SNOOP PATENT LICENSE AND ARBITRATION SETTLEMENT AGREEMENT (the
“Arbitration Settlement Agreement”) is entered into as of September 28, 2010
(the “Effective Date”) by and between OPTi Inc. (“OPTi”), a California
corporation, having a principal place of business at 3430 W. Bayshore Rd., Suite
103, Palo Alto, CA 94303, and NVIDIA Corporation (“NVIDIA”), a Delaware
corporation, having a principal place of business at 2701 San Tomas Expressway,
Santa Clara, California 95050.


WHEREAS, on August 3, 2006, the parties executed the Pre-Snoop Patent License
Agreement;


WHEREAS, on December 3, 2009, OPTi filed a demand for arbitration against NVIDIA
pursuant to Section 5.7 of the Pre-Snoop Patent License Agreement; and


WHEREAS the parties desire to settle and resolve all differences relating to the
Pre-Snoop Patents and Pre-Snoop Patent License Agreement;


WHEREAS the parties desire to terminate NVIDIA’s obligation to make Installment
Payments under Section 5.1 of the Pre-Snoop Patent License Agreement;


NOW, THEREFORE, in consideration of the mutual agreements and covenants herein
contained and intending to be legally bound thereby, the parties agree as
follows:
 


DEFINITIONS


“Arbitration” shall mean the demand for arbitration that OPTi filed against
NVIDIA on December 3, 2009 pursuant to Section 5.7 of the Pre-Snoop Patent
License Agreement, and which is currently pending before the American
Arbitration Association.


The definitions included in the Pre-Snoop Patent License Agreement executed by
the parties on August 3, 2006 (the “Pre-Snoop Patent License Agreement”) are
otherwise incorporated in full herein.
 


AGREEMENT


1.1           Payment:                      NVIDIA shall pay OPTi two million
United States dollars ($2 million) via initiating wire transfer on or before
October 1, 2010.  Such payment constitutes payment in full by NVIDIA of all
Installment Payments now or hereafter owing under the Pre-Snoop Patent License
Agreement and termination of any obligation to make Installment Payments under
Section 5.1 of the Pre-Snoop Patent License Agreement.  NVIDIA shall have no
further payment obligations relating to or arising from the Pre-Snoop Patents or
Pre-Snoop Patent License Agreement.  As a result, the license to NVIDIA shall
now be fully paid-up, royalty free, and not limited to NVIDIA Core Logic
Products.  The license being granted to NVIDIA is subject to all other terms and
conditions set forth in the Pre-Snoop License Agreement


1.2           Release.                      (A)  As of the Effective Date of
this Arbitration Settlement Agreement, OPTi releases and forever discharges
NVIDIA of and from all manner of actions, causes of action, debts, dues,
liabilities, controversies, claims, demands, rights, costs, expenses, or
compensation of any kind or nature whatsoever, asserted or unasserted, whether
based on a tort, contract, statute, or other theory of recovery, whether legal
or equitable, and whether for compensatory, punitive, statutory, injunctive, or
other form of damage or relief which had existed from the creation of the world
to the execution of this Arbitration Settlement


Agreement, directly or indirectly relating to or arising from the Arbitration,
Pre-Snoop Patents, or the Pre-Snoop Patent License Agreement at issue in the
Arbitration; (B)  as of the Effective Date of this Arbitration Settlement
Agreement, NVIDIA releases and forever discharges OPTi of and from all manner of
actions, causes of action, debts, dues, liabilities, controversies, claims,
demands, rights, costs, expenses, or compensation of any kind or nature
whatsoever, asserted or unasserted, whether based on a tort, contract, statute,
or other theory of recovery, whether legal or equitable, and whether for
compensatory, punitive, statutory, injunctive, or other form of damage or relief
which had existed from the creation of the world to the execution of this
Arbitration Settlement Agreement, relating to or arising from the Arbitration or
the Pre-Snoop Patent License Agreement at issue in the Arbitration.


1.3           The parties agree that this Arbitration Settlement Agreement
(including its terms) shall not be made public until after it has been signed
and executed by the parties.


 
 

--------------------------------------------------------------------------------

 
1.4           OPTi will submit all necessary filings to dismiss the pending
Arbitration within three (3) business days of OPTi receiving payment from NVIDIA
pursuant to Section 1.1 of this Arbitration Settlement Agreement.


1.5           This Arbitration Settlement Agreement may be executed in any
number of counterparts, each of which shall be deemed an original (including
facsimile copies), but all of which together shall constitute one and the same
instrument.


IN WITNESS WHEREOF, each of the Parties has caused this Arbitration Settlement
Agreement to be executed in duplicate originals by its duly authorized
representative on the respective dates entered below.
 



 
OPTi INC.
         
By:
  /s/ Michael Mazzoni
       
Title:
  Chief Financial Officer
       
Date:
  September 28, 2010
                   
NVIDIA CORPORATION
         
By:
  /s/ David Shannon
       
Title
  Executive Vice President, General Counsel & Secretary
       
Date:
  September 28, 2010




